Citation Nr: 1119164	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability of the bladder as a result of treatment by the VA in 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2010, the Veteran was afforded a hearing before Matthew Tenner, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have additional disability of the bladder resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation for a disability of the bladder as a result of VA treatment in 2006, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation Under 38 U.S.C.A. § 1151

The Veteran seeks benefits under 38 U.S.C.A. § 1151 for a bladder disability.  He asserts that VA health care providers caused his bladder disability by leaving a Foley catheter in place for an unwarrantedly long period of time after treatment in March 2006, and that this failure to remove the catheter in a timely manner resulted in disuse/atrophy of muscles and/or nerves in the bladder.  At his hearing, the Veteran essentially testified that he did not have voiding symptoms prior to his March 2006 VA treatment, that his Foley catheter was not removed until June or July of 2006, and that he has had to self-catheterize since the Foley catheter was removed.  

In addition, during the hearing, the Veteran presented testimony from J.A., M.D., who essentially testified to the following: although the Veteran had an enlarged prostate that was two to three times normal size, this was not unusual in 71 year-old man; in the Veteran's case, a post-void residual of 200 cc's was not an issue.  Since the Veteran was taking Coumadin, it would not be unusual for some blood to be in the urine.  It was reasonable to insert a Foley catheter under the circumstances and there was no problem with the placement of it.  Although he would not characterize it as "negligence," VA committed an "error in judgment" by leaving the catheter in place for so long that the bladder became neurogenic through disuse; the catheter "just got forgotten" and should have been removed when the Veteran was able to stand up and resume urinating in a normal way.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded the same manner as if the additional disability or death were service connected. It is further provided that the proximate cause of the disability or death was (A) the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment or, (B) the disability must be proximately caused by an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 is to be applied. In this case, the Veteran's claim was received after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for application.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health- care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2010).  

A determination of the additional disability includes consideration of pathology prior to, during, and after VA treatment.  To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the treatment upon which the claim is based to the veteran's condition after the treatment has stopped.  38 C.F.R. § 3.361(b).

The relevant history is as follows: 

The Veteran's medical treatment reports indicate a history of BPH (benign prostatic hypertrophy), with complaints of urinary frequency, as of at least 1999.  

On March 24, 2006, the Veteran was admitted to the Loma Linda VA Medical Center (VAMC) for treatment of right leg edema, with indications of deep vein thrombosis in the right common femoral and proximal superficial femoral veins.  The hospital reports note the following: he was about two weeks status post diagnostic cardiac catheterization.  His medications included Coumadin.  He received a IR thrombin injection.  A March 24th report notes, "Pt [patient] occasionally has trouble initiating stream and feels the stream has the same force as before."  A March 26th CT (computerized tomography) report notes an enlarged prostate, that the superior aspect of the prostate was ill-defined and appeared to extend into the bladder wall, a thickening of the inferior aspect of the bladder wall up to 15mm adjacent to the prostate, and that the bladder was markedly distended to a level above the umbilicus.  A March 28th report notes that he reported obstructed voiding, that the PVR (post-void residual) was 200 cc's, that he had an enlarged heterogeneous prostate and distended bladder to above the level of the umbilicus, and the placement of a Foley catheter.  Upon discharge, the primary and secondary diagnoses were noted as right femoral pseudo aneurism, BPH, and hypertension.  Follow-up care with urology was indicated to include "foley check."  The Veteran was discharged March 28, 2006.  
      
An April 2006 VA progress note states that the urine in the Veteran's Foley bag had been red, but that the night before the color was a lot lighter for the first time.

A May 17, 2006 VA progress note states that the Veteran's indwelling catheter was to be removed on Monday (i.e., May 22, 2006).  

A June 2006 VA progress note indicates that the Veteran was to start intermittent self-catheterization.  A July 2006 VA progress note indicates that he underwent a cystoscopy and CMG (cystometrogram), with a pre-cystoscopy diagnosis of urinary retention.  
      
An August 2006 VA progress note contains assessments of bladder decompensation and prostatism.  
      
A September 2007 VA progress note indicates that the Veteran was on CIC (clean intermittent catheterization) three to four times per day, and that he did not void well on his own, and contains an active "problem list" noting benign hypertrophy of the prostate with urinary obstruction.  The assessments noted retention status post cardiac catheterization, with deep venous thrombosis ten days later, "told that he had high residual, CIC since," and "BPH/retention."  

VA progress notes, dated in September 2008, show that the Veteran reported that he had been told that his bladder was "dead," with retention and possible atonicity since his cardiac catheterization, a current atonic NGB (neurogenic bladder) and worsening constipation, and that he was informed that he would need CIC "forever."  

A VA examination report, dated in October 2008, shows that the physician indicated that the Veteran's C-file had been reviewed.  The Veteran reported that he had had a Foley catheter placed about one week after VA hospitalization in March 2006.  The physician noted that the Veteran's catheter had been in place from March 2006 until it was removed on May 22, 2006, and that the Veteran has been on intermittent catheterization since that time.  The assessments included atonic neurogenic bladder, benign prostatic hypertrophy, and urinary retention secondary to neurogenic bladder.  The physician stated:

It is my opinion that it is not likely that the Veteran's current bladder problem was caused or aggravated or related to the untimely removal of his catheter during the treatment at the VAMC Loma Linda California.  He does have benign prostate hypertrophy, as evidenced by an enlarged prostate on examination.  It is interesting to note that he had 1800 cc of urinary retention BEFORE he had his indwelling catheter placed.  This almost certainly suggests bladder atony event before the catheter was placed.  He currently has some degree of limitations because of the need for intermittent straight catheterizations.  There are no other explanations in his medical records and on my examination that I can find to account for him developing [a] neurogenic bladder.  He does not have a history of diabetes, neurological problems, or malignancies that could possibly contribute to the development of [his] neurogenic bladder. (emphasis in original).  

In June 2010, the Board requested that a VA urologist conduct a review of the medical evidence of record and furnish an opinion as to whether the Veteran has an additional disability of the bladder as a result of his March 2006 VA treatment, and, if so, whether it is at least as likely as not that the disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether it is an event not reasonably foreseeable.  See 38 C.F.R. § 20.901(a).  

In a response to the Board's request, an opinion was received from J.C., Chief, Urology Section.  Dr. J.C. stated:

After reviewing the medical records, I feel this patient's disability has a low probability to be related to his VA treatment.  The disability does not appear to be a result of carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA.  His disability is related to medical problems he has with his bladder & large prostate; and was a foreseeable even considering his medical co-morbidities.  

In January 2011, the Board requested a supplemental opinion with additional rationale.  The physician was requested to address the question of whether the Veteran has additional disability, and if so, what the additional disability is.  The Board further requested that the physician provide an opinion as to whether the additional disability, if any, was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Board requested that the physician explain the comments in Dr. J.C.'s opinion that there is a "low probability to be related to his VA treatment," and that the disability "does not appear" to be due to fault on behalf of VA.  
  
In a response, P.N.K., M.D., Urology Residency Program Director, University of Alabama School of Medicine, stated the following:

I have been asked to prepare an addendum to a previously prepared opinion on the above claim.  The claims folder has been reviewed and my opinion is based on this review.  The essential question presented in this case is whether compensation is warranted for an atonic/neurogenic bladder.

As per the medical record, the patient had an indwelling Foley catheter from March 24, 2006 to May 22, 2006.  The presence of the catheter did not cause the patient's bladder decompensation.  Patient's typically do not expericence long term problems with bladder function even after longer periods of bladder defunctionalization.  Rather, the patient likely had some impairment of bladder function prior to the catheter being placed.  This is supported by the patient's marked bladder distension on a CT scan as well as documentation of significant prostate enlargement and bladder wall thickening.  Also, there are notes documenting a prior history of voiding symptoms in June 1998 (urinary frequency) December 1998 (weak urinary stream) and March 24, 2006 (patient reported obstructive voiding symptoms).  The patient does not have additional disability to the bladder as a result of the treatment delivered in March 2006.  The patient's bladder condition was not caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing the treatment.

In March 2011, the appellant was provided with a copy of that opinion, and he was informed that he had 60 days to review the opinion and send any additional evidence or argument.  38 C.F.R. § 20.903 (2010).  In April 2011, the Veteran requested that his claim be remanded to the RO for review of an attached statement, in which he presented additional argument.  However, in May 2011, the Veteran requested that his case be advanced on the docket.  Accordingly, no further development is required.  See 38 C.F.R. §§ 20.900(c), 20.901, 20.903 (2010).  

The essential question presented in this case is whether compensation is warranted for a disability of the bladder, to include an atonic bladder, or neurogenic bladder, under 38 U.S.C.A. § 1151 (West 2002).  Specifically, the issue is whether the Veteran has a bladder disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or, whether the Veteran's bladder disability was proximately caused by an event not reasonably foreseeable.  Id.

The Board finds that the claim must be denied.  The evidence shows that in March 2006, the Veteran underwent VA treatment for right leg edema, to include placement to a Foley catheter.  He was noted to have urinary symptoms that included trouble initiating stream, and obstructed voiding.  The findings included an enlarged prostate, and that the bladder was markedly distended to a level above the umbilicus.  Following his hospitalization, he was found to have an atonic/neurogenic bladder.  Dr. P.N.K. has concluded that the Veteran does not have an additional disability of the bladder due to VA treatment, and that his bladder condition was not caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing the treatment.  Dr. P.N.K.'s opinion is considered highly probative, as it indicates that it is based on a review of the Veteran's C-file, and as his opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, although the opinion in the October 2008 VA examination report, and Dr. J.C.'s opinion, suffer from certain defects, and have therefore been afforded reduced probative value, the fact remains that both opinions are shown to have been based on a review of the Veteran's C-file, and they are also competent evidence against the claim.  

In summary, the Veteran's bladder disability is not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that he has a bladder disability that was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for a bladder disability under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.  

In reaching this decision, the Board has considered the testimony of Dr. J.A.  However, there is no indication that his opinion is based on a review of the Veteran's C-file, nor does he discuss the evidence indicating that the Veteran had urinary symptoms prior to the treatment in issue.  Prejean; Neives-Rodriguez; see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).   In addition, although he asserted that the Veteran's catheter "just got forgotten," and that it should have been removed when the Veteran was able to stand up and resume urinating in a normal way, he does provide any citation to medical evidence in support, nor does he indicate at what point in time it became "an error in judgment" not to have removed the Veteran's catheter.  Id.  The Board further points out that his testimony was of record at the time of Dr. P.N.K.'s review of the claim, and that Dr. P.N.K. implicitly found it unpersuasive.  Therefore, this evidence is insufficiently probative to warrant a grant of the claim.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that the Veteran has a bladder disability for which compensation is warranted under 38 U.S.C.A. § 1151.  In this case, when the Veteran's medical records are considered, the Board finds that the medical evidence outweighs the Veteran's contentions that he has a bladder disability for which compensation is warranted under 38 U.S.C.A. § 1151.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available relevant treatment reports have been obtained and are associated with the Veteran's claims files. The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded an examination, and medical opinions have been obtained.  In March 2010, the Veteran was afforded a hearing.   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

The appeal is denied.


____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


